DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s response on 11/19/2021 requesting continued examination. 
Claims 1, 3-7, 9, 12-14, 16, and 21-25 have been examined in this application. All other claims are cancelled. 
No new information disclose statement has been submitted. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Arguments
Applicant’s arguments, filed 11/19/2021, page 9, with respect to claim interpretation under 35 U.S.C. § 112(f) have been considered; however, they are not fully persuasive. 
Applicant argues that the claims have been amended to recite “server device executing the corresponding modules.” Remarks, page 9. 
The Examiner does not agree that the claim interpretation in not invoked per claim 22. In claim 22, the claim still recites that the acquirer aggregator routes a request; thus meeting the three prong test (recites the nonce “aggregator” followed by a function and the aggregator does not have structure recited to perform the function). 
	Amending the claims to recite that the server device performs the functions using the modules/instructions would potentially overcome the rejection.
Applicant’s arguments, page 8, regarding claim rejections under 35 U.S.C. § 112 (a) have been considered; however, they are not persuasive. 
Claim 22 still recites: “wherein the acquirer aggregator routes a request that includes the payment token… to the server device… based on identifying the issuer or issuer processor from the payment token using the set of issuer-specific token keys shared between the acquirer aggregator and the issuer or the issuer processor.” Thus the acquirer aggregator, not the server, is performing the recited claim limitations. Because the specification lacks support for structure that would allow the acquirer aggregator to perform the limitations, the claim and its dependent claims are rejected. 
The specification at Paragraph 0034 recites: “Accordingly, as shown at operation 103, acquirer aggregator 130 transmits an enrollment request to issuer processor 140 via EFT network 170. In some implementations, the acquirer aggregator 130 may select from among various issuer processors, such as the issuer processor 140 and also may select from among various routes and/or channels with which to transmit the enrollment request to the selected issuer processor 140.” Emphasis added. 
From the above citation, it is clear that the acquirer aggregator 130 is the only entity recited in the specification as performing the routing, via the EFT network, of the request to the issuer processor 140. Again, the specification fails to disclose any structure tied to the acquirer aggregator.
Second, the server device is not recited in the specification nor is it tied to the acquirer aggregator. The specification does recite a “computing device 500” in Figure 5. However, the specification fails to disclose a relationship between the acquirer aggregator and this device 500 and the specification fails to disclose that this device 500 is a server device that would execute the functions of the acquirer aggregator. 
All dependent claims are rejected for mere dependence on the rejected claims. 
Applicant’s arguments, pages 9-15, with respect to claim rejections under 35 U.S.C. §101 have been considered; however, they are not persuasive. 

Applicant argues that the claims are directed to an improvement in existing internet based computer security, which is expressed in the specification. Applicant points to various paragraphs in the specification to argue the alleged enhancement in the technology/field. 
The Examiner respectfully disagrees. Utilizing encryption techniques has long been held as an obvious and the specification does not recite a means of encrypting the data that would result in an enhancement improvement over known encryption methods/techniques. The specification recites utilizing encryption techniques at a very high level. The specification fails to disclose ways in which the information obtain and utilized to encrypt the token would result in overcoming the rejection as a result of providing an enhancement to the technology/field. 
The claims merely capture receiving data (i.e. account identifier and URL) and generate data (token) based on the data using encryption before returning this generated data. Thus as a whole, the claims amount to merely receiving and generating data in order to provide the generated data to an entity without significantly more. 
The Examiner has clearly outlined a prima facie case, wherein the claims were analyzed under the 2019 Revised Guidance and the October 2019 Update (“Update”). In the update, the claims are analyzed to determine whether they recite: 
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (“Step 2A, Prong One”); and

(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP §2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Based on the analysis of the claim, the claim recites a judicial exception / an abstract idea directed to generating a token/data based on received information and sending that data/token to an entity. Such an abstract idea is characterized under certain methods of organizing human activity. Wherein, under certain methods of organizing human activity, the claim recites rules in which the device generates the token only if the rules specified are followed. Such rules 
Furthermore, under certain methods of organizing human activity, the claims also constitute mitigating risk and managing relationships in which rules or instructions are followed in order to insure that the payment account identifier is tied to the generated token, thus preventing a token from being generated and returned if the identifier is not an authorized identifier. Ultimately, the token is used to settle a transaction, see claim 16 for example, therefore, the claims are also summarized under fundamental economic principles, agreements in the form of contracts, and business relations, wherein the token is a contract tying the payment account identifier to the token and using the token to settle a transaction outlines a business relation between the token and the transaction. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: a server device, issuer processor, encryption technique, a payment instrument, a communication, user device, computing device, hardware security module, issuer specific token keys, encryption and decryption, one or more computer storage media, instructions, acquirer aggregator, and an electronic funds transfer network. The additional elements merely automate or process the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
From the above, a prima facie case is clearly outlined in order to assert that the claims are directed to an abstract idea without significantly more. 
All the case law cited by the Applicant in their arguments were not the basis of the rejection; therefore, those arguments are moot. 

Applicant’s arguments, pages 18-20, with respect to claim rejections under 35 U.S.C. §103 have been considered but are moot as they do not apply to the newly relied upon reference to Dill. See rejection below.  

Claim Objections
Claims recite the following acronym: “URL” without first spelling out the acronym.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the acquirer aggregator routes a request…” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9, 14, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 4 and 14, the claims recite “wherein the payment token is generated as a function of the decrypted payment account identifier.”
Claims 4 and 14 depend from claims 1 and 13, which already recite “generating, via an encryption algorithm, a payment token as a function of the payment account identifier and domain information, the domain information identifying including a URL associated with a point of payment.” Emphasis added. 
Because the token is already recited as being generated as a function of two elements (i.e. the payment account identifier and domain information), it is not known how the generation of the token can again be generated based on only a decrypted payment account identifier. 
Amending the claims at issue to remove the wherein clause or amending the claims to recite that the token is generated based on a decrypted payment account identifier and decrypted domain information would overcome the rejection. 
Per claims 22-24, the claims recite: “wherein the server device executes an acquirer aggregator, wherein the acquirer aggregator routes a request that includes the payment token… to the server device… based on identifying the issuer or issuer processor from the payment token using the set of issuer-specific token keys shared between the acquirer aggregator and the issuer or the issuer processor.” 
The specification explicitly discloses that the server is distinct from the acquirer aggregator. For example see Figure 1, which illustrates the acquirer aggregator 130 and the server 150. The specification, supports the fact that these entities are separate and distinct. The specification fails to disclose that entity 130 and 150 can be one single entity. The specification also fails to disclose that the server 150 can “execute” an “acquirer aggregator.” Performing such a limitation would result in the server 150 merely executing software to perform the functions recited in the claim (i.e. route…identify…), which is not the case because entity 130 is a standalone entity that performs functions on its own separate and without control of another entity such as entity 150. Entity 130 receives and send information to entity 150. Entity 150 does not execute functions of entity 130.
 Claims 23 and 24 are rejected for at least mere dependence on the rejected claim 22.

Per claim 9, the claim recites: “wherein the payment token is generated using by the computing device executing a hardware security module that applies one or more issuer-specific token keys of an issuer to the payment account identifier and the domain information, and wherein the payment account identifier originates from the issuer.” Emphasis added.
The computing device is the issuer. For emphasis the claims are written from the perspective of the issuer 150, see Figure 1 and related portions in the specification. As a result, claiming that the computing device executes the hardware security module and applying token keys of an issuer implies that the issuer is different than the computing device. The specification does not recite a first entity performing the claim limitation and using token keys of a second entity. The claim must be amended to capture that the keys are that of the computing device, which is the same as the issuer in order to potentially overcome the rejection. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 12-14, 16, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  receiving a payment account identifier of a payment instrument and domain infomration in claims 1, 13 and 21. Emphasis added.
Claims 1, 13 and 21 recite the step of only receiving a payment account identifier. The claims fail to include that the domain information is also sent to the issuer 150 in order for the issuer to generated the token as a function of both (1) the payment account identifier and (2) the domain information. 
The specification recites that in one embodiment the token is generated using both (1) and (2) only if the server receives both (1) and (2). The server cannot generate the token as a function of two elements when it receives only a single element; element (1). 
See specification at least at Paragraphs 0039-0040. 
Amending the claims to recite both elements being received by the computing device (server) prior to the token being generated would overcome the rejection. 
All dependent claims are rejected for mere dependence on the rejected claims.

Claim 6 recites the limitation "the devices." There is insufficient antecedent basis for this limitation in the claim.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a point of payment request” in line 2 and “the point of payment request” throughout the claim. 
Because claim 1, which claim 12 depends from, already recites “a point of payment” it is not known to which point of payment “the point of payment” is referring to through claim 12. 
The Examiner believes that claim 12 contains a typographical error and should instead be amended to recite “wherein the operations further comprise: receiving a payment transaction request from [[the]] [[a]] the point of payment request…” 
The above proposed amendment would overcome the rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9, 12-14, 16, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 3-7, 9, 12-14, 16, and 21-25 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 3-7, 9, 12-14, 16, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of provisioning data to an entity, wherein the provisioned data is a token that is generated based on received data, without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, mitigating risk, agreements in the form of contracts, business relations, and following rules or instructions. The mere receiving of the data and generating a token or other data as a function of the received data and utilizing a security techniques (encryption) to secure the generated data before sending it to some entity summarizes mitigating risk when conducting a financial transaction because the information receives ties the entities involved in the transaction and the generated data can only be utilized in way that would allow the entities evolved to settle the transaction. This mere tie of data to specific entities serves as a form of a contract. The claims also highlight following rules and instructions that when followed would result in data being generated and sent to some entity. 
	Claim 13 for instance recite, in pertinent part: 
A… method comprising:
receiving a payment account identifier… the payment account identifier having been received… from a user…
generating… a payment [data]… as a function of the payment account identifier and as another function of domain information identifying a point of payment…. 
returning the payment [data]...

The judicial exception is not integrated into a practical application. The claims recite the following additional elements: “computer storage media,” “instructions,” “computing device,” “server device,” “issuer processor,” “issuer,” “hardware security module,” “encryption algorithm,” “token,” “URL,” “point of payment,” “acquirer aggregator,” “detokenizing,” “token keys,” “encryption keys,” “EFT network,” and “communication pathway.” The additional elements are recited at a high level of generality, wherein the claims merely amount to receiving data, generating data, and sending the generated data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The dependent claims recite additional elements tied to settlement of the transaction using the token “acquirer aggregator,” “detokenizing,” “token keys,” “encryption keys,” and “EFT network.” However, these elements further describe the abstract idea and further help automate the abstract idea.  These elements are not sufficient to amount to significantly more than the judicial exception.
The claims are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9, 12-14, 16, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,996,423 to Johnson et al. (“Johnson”), in view of U.S. Patent Application Publication 2015/0032627 to Dill et al. (“Dill”).

Per claims 1 and 13, and 21, Johnson teaches:
One or more computer storage media storing computer-useable instructions that, when executed by a computing device, cause the computing device to perform operations, the operations comprising (instructions and a processor are used in a device to carry out the claim limitations, for example, by computer 130) [Abstract, Col. 7, Ln. 62-67; Col. 8, Ln. 1-22; Col. 31, Ln. 13-67 and Figures 1-3]: 
receiving a payment account identifier of a payment instrument (“The end-user computer 110 may solicit a payment token from a payment provider 130 (step 315) by transmitting the identity token to payment provider 130. Alternatively, the end-user may request a payment token by logging onto the payment provider 130 in a manner similar to that discussed in connection with the identity provider 120 (i.e., by providing an identifier such as a SIM subscriber number, NIC address and/or using a login/password combination). It should be appreciated that the end-user may request a payment token in other ways, as the invention is not limited in this respect”) [Abstract, Col. 12, Ln. 31-60; Col. 14, Ln. 41-53; Col. 19, Ln. 40-67, and Figures 3 and 9]; 
generating, via an encryption algorithm, a payment token as a function of the payment account identifier and domain information, […] (the token is generated based on user data including account information, merchant data, and transaction data and using encrypted techniques to encrypt the token) [Abstract, Col. 3, Ln. 57-59; Col. 11, Ln. 24-55; Col. 12, Ln. 47-60; Col. 14, Ln. 35-60, and Figures 3, and 8-9]; and 
returning the payment token, the payment token permitting use of the payment account identifier at the point of payment based on the domain information (the token is sent back, wherein the token is used to settle a transaction and is ties to a user account without revealing the user account information) [Abstract, Col. 12, Ln. 55-61; Col. 17, Ln. 14-26, and Figures 3, and 9].

Johnson does not explicitly disclose:

Although Johnson teaches generating the token as a function of a multiplicity of data including information regarding the merchant, as noted above, Johnson does not explicitly disclose […] the domain information including a URL associated with a point of payment.
Dill teaches generating a token based on […] the domain information including a URL associated with a point of payment (“the merchant token interface 210 may allow the e-commerce merchants to initiate token generation requests for cards-on-file during checkout processes using those cards on file” and “The token 402 corresponds to the sixteen digit payment account number 404. The token BIN "490000" is mapped to the issuer BIN "414709." The token requestor identifier 406 is a ten digit numerical value that corresponds to an entity that is registered with the network token system 202. For example, the token requestor identifier 406 may correspond to an e-commerce merchant associated with the merchant computer 140” the merchant ID is based on the user accessing the merchant website that has the URL and is given a merchant identifier) [0149, 0166-0167, 0216, and 0219 and Figures 4, 7 and 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Johnson, which teaches generating using encryption techniques a token based on a plurality of information, to include the teachings of Dill to explicitly teach that the merchant website information is utilized as part of the generation of the token in motivation of tying the token to the specific merchant, resulting in increased security measures.  
Per claim 3, Johnson teaches wherein the payment token is further generated as a function of a bank identification number of an issuer that issued the payment instrument [Abstract, Col. 3, Ln. 52-60; Col. 29, Ln. 35-57; Col. 30, Ln. 1-31 and Figures 3 and 7].
Per claims 4 and 14, Johnson teaches wherein the payment account identifier is received as an encrypted payment account identifier and the operations further comprise decrypting the encrypted payment account identifier to provide a decrypted payment account identifier, wherein the payment token is generated as a function of the decrypted payment account identifier [Abstract, Col. 14, Ln. 35-60; Col. 15, Ln. 32-41; Col. 17, Ln. 44-46 and Figures 3, 7-9].
Per claim 5, Johnson teaches wherein the computer device that receives the payment account identifier of the payment instrument corresponds to an issuer of the payment instrument [Abstract, Col. 12, Ln. 31-60; Col. 25, Ln. 31-52 and Figures 3, and 6-7].
Per claim 6, Johnson teaches wherein the computer devices that receives the payment account identifier of the payment instrument corresponds to an issuer processor [Abstract, Col. 12, Ln. 31-60; Col. 25, Ln. 31-52 and Figures 3, and 6-7].
Per claim 7, Johnson teaches wherein the payment account identifier of the payment instrument is received from a user device [Abstract, Col. 7, Ln. 62-67; Col. 8, Ln. 1-22; Col. 12, Ln. 31-60 and Col. 19, Ln. 40-55 and Figures 3, 6-7].
Per claim 9, Johnson teaches wherein the payment token is generated by the computing device executing a hardware security module that applies one or more issuer specific token keys of an issuer to the payment account identifier and the domain information, and wherein the payment account identifier originates from the issuer [Abstract, Col. 3; Ln. 52-60; Col. 27, Ln. 40-48; Col. 29, Ln. 35-57; Col. 30, Ln. 1-31].
Per claims 12 and 16, and 25 Johnson teaches wherein the operations further comprise: receiving a payment transaction from a point of payment request that includes the payment token; in response to the receiving of the payment transaction, detokenizing the payment token to obtain the payment account identifier and the domain information identifying the point of payment based on decrypting the encrypted payment account identifier and decrypting the encrypted domain information; based on the decrypting of the encrypted payment account identifier and the decrypting of the encrypted domain infoamtion, verifying the payment account identifier and the point of payment; and returning an approval response based on verifying the payment account identifier and the point of payment (token is encrypted, so the server must decrypt the token when received to settle the transaction, the token is received by the payment provider, it is verified and an approval is sent to both the merchant and user for the purchase of the product) [Abstract, Col.3, Ln. 52-62; Col. 8, Ln. 1-22; Col. 14, Ln. 51-67 and Figures 3 and 8].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dill, as applied to claim 21 above, in further view of U.S. Patent Application Publication 2011/0251892 to Laracey (“Laracey”).
Per claim 22, Johnson teaches wherein the server device executes an acquirer aggregator, wherein the acquirer aggregator routes a request that includes the payment token from the point of payment along [a] […] network to the server device of the issuer or issuer processor, the payment token routed to the server device of the issuer or issuer processor based on identifying the issuer or issuer processor from the payment token using the set of issuer-specific keys shared between the acquirer aggregator and the issuer or the issuer processor (the user is linked to the payment provider 130 using account information, device information, and payment provider keys are used to encrypt the token so that only the rightful payment provider can decrypt the payment token to settle a transaction when such token is received from the merchant. The merchant provides the token to the appropriate payment provider based on data in the token otherwise the transaction would not be settled) [Abstract, Col.3, Ln. 52-62; Col. 8, Ln. 1-22; Col. 12, Ln. 47-67; Col. 14, Ln. 23-67 and Figures 3 and 8].
Although Johnson in view of Dill teaches utilizing multiple types of networks and communication methods to transmit the token between entities and ultimately receiving the token from a merchant to settle a transaction, as indicated above, Johnson does not explicitly disclose that […] an electronic funds transfer (EFT) network […] is used to send the token.
Laracey teaches utilizing an EFT network to rout transaction information when settling a transaction [Paragraph 0042 and Figures 1-2 and 6].
It would have been obvious to one of ordinary skill in the art before the effect filing date to combine the teachings of Johnson in view of Dill, which teaches utilizing various communication means to settle a transaction, to include the teaching of Laracey to explicitly teach that such communication means specifically include an EFT network in motivation of enhancing the transfer of funds using a standardized communication network. 
Per claim 23, Johnson teaches wherein the payment token is returned to the acquirer aggregator [Col. 13, Ln. 27-48; Col 15. Ln. 39-50 and Figures 8-9].
Per claim 24, Johnson teaches wherein the acquirer aggregator provides the point of payment with the payment token, thereby permitting use of the payment account identifier at the point of payment [Abstract, Col. 12, Ln. 55-61; Col 15. Ln. 39-65; Col. 17, Ln. 14-26, and Figures 3, and 8-9].


Examiner Note
The Examiner notes that the references previously cited further teach the claimed scope. Specifically, the Examiner would like to point to PGPUB 2016/0119296 to Laxminarayanan et al. and PGPUB 20140108263 to Ortiz et al. Both references further highlight the teachings of what the Applicants deem as their invention in light of the specification. The references relied upon also teach the Applicants’ scope of what they deem as their invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685